 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                      Case No. 18cr2382-LAB
11                        Plaintiff,                 PRELIMINARY ORDER OF
                                                     CRIMINAL FORFEITURE
12           v.
13    JOSEPH DELEON CRUZ,
14                        Defendant.
15
16         WHEREAS, in the Plea Agreement in the above-captioned case, the parties agreed
17 to forfeiture to the United States of all property of Defendant JOSEPH DELEON CRUZ
18 (“Defendant”), that constituted visual depictions as described in 18 U.S.C. § 2252, all
19 property constituting proceeds of the offense, and all property used or intended to be used
20 to commit or to promote the commission of the offense set forth in the Information which
21 charged a violation of 18 U.S.C. § 2252(a)(2), and forfeitable to 18 U.S.C. § 2253, as
22 charged in the Information; and
23         WHEREAS, on or about July 30, 2018, Defendant pled guilty before Magistrate
24 Judge Robert N. Block to the Information, which plea included consent to forfeiture of all
25 property seized in connection with the case, including forfeiture of all visual depictions as
26 described in 18 U.S.C § 2252, all property constituting proceeds of the offenses, and all
27 property used or intended to be used to commit or to promote the commission, including
28 forfeiture of the following:
 1         (1) computer images and printed images determined by law enforcement to
           depict minors engaging in sexually explicit conduct and
 2
           (2) the items, equipment, computers, disks, and media seized by law
 3         enforcement during the investigation of the offenses to which the defendant
           has pled guilty, including:
 4
           a.     One (1) black Dell Inspiron 1545 laptop with power cord; and
 5
           b.     One (1) silver Western Digital 160GB hard drive, SN: WXCX08060513; and
 6
 7         WHEREAS, on August 23, 2018, this Court accepted the guilty plea of Defendant;
 8 and
 9         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
10 addendum, the United States has established the requisite nexus between the forfeited
11 properties and the offense and the Court hereby orders the forfeiture to the United States of
12 the described forfeited properties pursuant to Title 18, United States Code,
13 Section 2253; and
14         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
15 possession of the above-referenced properties, pursuant to 18 U.S.C. § 2253 and
16 Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
17         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
18 authority to take custody of the above-referenced properties which were found forfeitable
19 by the Court; and
20         WHEREAS, the United States, having submitted the Order herein to the Defendant
21 through his attorney of record, to review, and no objections having been received;
22         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
23         1.     Based upon the guilty plea of the Defendant, the United States is hereby
24 authorized to take custody and control of the following assets, and all right, title and interest
25 of Defendant JOSEPH DELEON CRUZ in the following properties are hereby forfeited to
26 the United States for disposition in accordance with the law, subject to the provisions of
27 21 U.S.C. § 853(n):
28 //
                                                  -2-                                 18cr2382
 1         (1) computer images and printed images determined by law enforcement to
           depict minors engaging in sexually explicit conduct and
 2
           (2) the items, equipment, computers, disks, and media seized by law
 3         enforcement during the investigation of the offenses to which the defendant
           has pled guilty, including:
 4
           a.     One (1) black Dell Inspiron 1545 laptop with power cord; and
 5
           b.     One (1) silver Western Digital 160GB hard drive, SN: WXCX08060513.
 6
 7         2.     The aforementioned forfeited assets are to be held by the United States
 8 Marshals Service in its secure custody and control.
 9         3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to
10 begin proceedings consistent with any statutory requirements pertaining to ancillary
11 hearings and rights of third parties. The Court shall conduct ancillary proceedings as the
12 Court deems appropriate only upon the receipt of timely third party petitions filed with the
13 Court and served upon the United States. The Court may determine any petition without
14 the need for further hearings upon the receipt of the Government’s response to any petition.
15 The Court may enter an amended order without further notice to the parties.
16         4.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
17 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
18 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
19 United States forthwith shall publish for thirty (30) consecutive days on the Government’s
20 forfeiture website, www.forfeiture.gov, notice of this Order, notice of the United States’
21 intent to dispose of the properties in such manner as the Attorney General may direct, and
22 notice that any person, other than the Defendant, having or claiming a legal interest in the
23 above-listed forfeited properties must file a petition with the Court within thirty (30) days
24 of the final publication of notice or of receipt of actual notice, whichever is earlier.
25         5.     This notice shall state that the petition shall be for a hearing to adjudicate the
26 validity of the petitioner’s alleged interest in the property, shall be signed by the petitioner
27 under penalty of perjury, and shall set forth the nature and extent of the petitioner’s right,
28 //
                                                 -3-                                  18cr2382
 1 title, or interest in the forfeited properties and any additional facts supporting the
 2 petitioner’s claim and the relief sought.
 3        6.     The United States shall also, to the extent practicable, provide direct written
 4 notice to any person known to have alleged an interest in the properties that are the subject
 5 of the Preliminary Order of Criminal Forfeiture, as a substitute for published notice as to
 6 those persons so notified.
 7        7.     Upon adjudication of all third-party interests, this Court will enter an
 8 Amended Order of Forfeiture pursuant to Title 21 U.S.C. § 853(n) as to the aforementioned
 9 assets, in which all interests will be addressed.
10        8.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final as to
11 the Defendant at the time of sentencing and is part of the sentence and included in the
12 judgement.
13        DATED: December 14, 2018
14                                         Hon. Larry Alan Burns
                                           United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -4-                               18cr2382
